DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following invention s is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of removably retaining a magazine on a fastening tool.
II. Claims, 25-26, drawn to a fastening tool.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the device of invention II can be used as a fastening tool.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Examiner would be required to search different classes and text groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Rhonda Barton on 11/8/2022, a provisional election was made without traverse to prosecute the invention of invention II.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the interconnection of the bolt and the bolt receptacle, specifically the language “the bolt receptacle defines a conical surface axially aligned with the bolt and the floating nut, so that when the bolt is tightened in the nut, the bolt tip engages the conical bolt receptacle, which engagement compensates for variations in tolerances in the floating nut, the bolt, the bolt receptacle and the fastening tool housing member, so that the bolt makes firm contact with the bolt receptacle”.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the cited Nayrac, (US 2008/0283568).                                               

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayrac, (US 2008/0283568).

Regarding claim 25, Nayrac discloses: A fastening tool (Fig. 1, fastening apparatus), comprising: 
a fastening tool housing (Fig. 3, shells 7,8) having a fastening tool housing member and including a motor ([0031] The drive motor for the apparatus) operatively associated with a fastener drive system; 
a magazine (Fig. 1, magazine 4) having a magazine housing member and being releasably connected to the fastening tool housing, the magazine being configured to supply a plurality of fasteners to the fastener drive system; 
a floating nut (Figs. 1-5, thumb wheel 50) arranged on one of the fastening tool and magazine housing members, the floating nut being operatively associated with a bolt  (Figs. 1-5, threaded rod 47) defining an axis; 
a bolt receptacle arranged on the other of the fastening tool and magazine housing members, the bolt receptacle being operatively associated with the bolt, and being axially aligned with the bolt axis ([0050] “The loading end 54 of magazine 4 is held flat against surface 38 of the handle shell 23 by fitting the tubular portion 46 of the joint 43 into the hollow 56 in the shell of magazine 52. The rod 47 is then slid into opening 57 in the shell 53 of the magazine and through a collar 58 fitted in shell 52 before it is inserted into the threaded hole 44, until its head 48 meets wall 59 of the collar 58 and the threaded portion 49 emerges from the tubular portion 45 of joint 43. The thumb-wheel 50 is then screwed onto the threaded end 49 of rod 47 to tighten the head of the rod 48 against the shell of the magazine 52. This therefore tightens magazine 4 against the handle 9, and more precisely, against the end face of the tubular section 46 of the joint 43 whilst the thumbwheel is fitted onto the tubular portion 45. In addition, the thumb-wheel can be fixed to the joint.”), 

wherein the magazine is releasably retained on the fastening tool when the bolt is threaded in the floating nut and is tightened against the bolt receptacle  ([0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731